11/18/2020



                                           FILED                                      Case Number: PR 20-0262


                                           NOV 1 8 2020
                                         Bowen Greenwood
                                                                      COOfO,IS VON n:J PRAcMC;E.
                                       Clerk of Supreme Court          oP 11.-1E,a)PRE-ME COURT
                                          State of Montana               STATE OF i1401-1TAIIIA •

                                                        RAI 09 2021)
                ptrQu tae,COMMISSION ON PRACTICE
          OF THE $upiwyjE COURT OF THE STATE OF MONTANA.

IN TFIE MATTER Of
                                        SVpreMe CoUrt CatiSe No:PR 20-0262
JENNIFER WEBBER,                        COintriiS  Fi--16 NOS. 19,t094 and.20,010

An Attorney at Lavv,                    FINWINO:Or FACT,,PNCLV-SIQN§.
                                        OF LAW AND RECQMTONDATION
                                        FOR DISCIPLIIsit                          •
ResPondent.


       A hearing on kespondent Jennifer Webber's Conditional Admission and

Affidavit ofConsent("Conditional Admission")came before an. Adjudicator)/ Panel

ofthe Commission on Practice on October. 15, 2020 by virtual Means. Panel

members participating were Chair Ward" ice Taleff, Brad Belk; ichael

Black,Pat DelitieS, Jean FaUre, Lori Maloney, Lois Menzies,:Dan O'Brien, Randy

Ogle and Heather Perry. The (:Iffice ofDisciplinary Counsel was represented by

Chief Disciplinary CounSel Pam Bug. Respondent appearedpro se Based upon

the Conditional AdmisSion and Affidavit ofConsent; a's. well as the statements and

informatio4 presented at-the hearing,the Commission makes the following factual

findingš,reacheS the folloWing eonelušions oflaW and eriters:its rebOrnitiendiitiOn

for Discipline..
                                 FINDINGS OF PACT

       1.,   Jennifer Webber("Webbee), was admitted tO the praCtiCe offlaW ih

:Montahd in 2013, at which::time she Wok the oath itOired for achni'ssion and

agreed to abide by the Itules ofProfessional conduct,the Oiseiplipary Rules

adopted by the:SUprethe          and the highest StandardS:ofhaneitY,jtiStiCe and

morality, including but:not iitnited to, those set forth in partS 3 and 4 of Chapter $1,

Title 37,Montana Code Annotated.

             The MOntana §Opreine COnrt hat apprOved and ad.opted the Montana

Rules of Trofessional condupt CMRPC"),governing the ethical conatictqf

attorneySlieensed     practide   Montana, Which Rule§ Were irteffect at ,alftirrie'S

MentiOned in* epnwfoiw flied in.this matter.

      3.     The Complaini on which the Conditionati4dmission:is based followed

grievances by James Weber and his spouse (collectively "the Jaines" to avoid

confusion due to the similarity with Respondent's name), and Janice and Randy

Gill ("the Gills").

      4. The James' Matter involves the following admitted facts:

      a.     The James retained Webber in March 2019 to assist in their estate

planning. After two meetings discussing their needs, the James paid Webber a

$2,700 retainer and gave her pertinent and necessary information to begin drafting

their éstate planning documents.

       b.    The James attempted tO contact Webber by phone and email on

                                           2-
numerous occasions,but she failed to respond to them until May 4,2019, a:her they

requested a reftind ofthe unearned portion ofthe retainer and the return oftheir

original documents.

      c.     When she spoke with thelames on MaY 4,2019, Webber informed

them of her recent health issueS and offered to deliver the final draft oftheir estate

planning documents. The James agreed to meet on the day Webber suggested and

requested that she confirm the meeting with them. Webber failed to= respOnd to the

James''email, tailed to meet with them, and failed to provide the docurnents she

asserted were complete.

      d.     The James and their daughter made several additional attempts to

contact Webber, without success. In their last correspondence,the James

deMarided,a refund &the Unearned retainer and their.original dO6UnientS. Webber

fpitod,to.1op:90.

      e.     After collecting $2,700 from t4p Jw119§, W-Olpgr failed to 'complete te

legal serVice for Which she Was hired and failed to reftind all or a pOrtion of the

retainer to the James, despite their requests.

             Webber faile4fo fite1*It      COrnplete the éState Panning &CU-Merit§

for the James and failed to provide any work product or send them a billMg

statement. As a result, the James were forced to hire another lawyer, who prepared

their estate planning documents within days and charged $855.

      g.     Webber informed the James she was havinghealth problems which

                                         -3 7
caused the delay and lack of communication. Once she became aware hey health

issues impaired her ability to represent the James diligently and to reasonably

c()mmunicate with them, Webber was,obligated to withdraw from representing

them.

        h.   The JaineS'SOnglifand obtained a defaultjUdginent againSt Webber for

return ,oftheir full retainer payment and documents,pluS costs expeopo,fot tOtaj

of $2,805. Subsequent      the *it-kg ofthe Comptaiw in this matteri Webberpaid

the:-jnagnientin MI and rettirried the eopieS OftheeSSeritial AbentrientS previded tO

'her by the James.

        i.   Webber failed to proVidd aWritteri foe 4gredrde-rit br other wriling

monprjoizitig.       fo 0..rr.afIgMeft, including the:scope Of repreSentation and.bašis

or rate ofthe fee,              ofR.ule l.5(b), mi;qct.,

             Afto th6.hit* paid Webber a $2,700 refaioer zn Mir&               she *did,

not deposit any ofthe funds into her IOLTA trust account.

        5.   The GillS Matter inVolVesthe thlloWing adinitied

                 APrii:2019, the       hired Webber tO 4”tthOtiitt sOki,Pg

guardianship ofRandy Gill's mother, L.M.O., and conservatorship over her estate.

Webber's first Meeting with the Gills was on April 8, 2019, on a Friday afternodn.

The Gills paid Webber $100 in cash at the initial meeting for the ,filing fee and

subsequently paid Webber $2,500 by credit card for her retainer. The Gills

ekpressed the matter was urgent due to specific family dynamics arid theY were

                                          -4
already aCting as L.M.G.'s primary caregivers.

        b.   Webber prepared the docurnents over the weekend, and on April 11,

2019,filed the necessary paperWork to initiate the guardianship and

conservatorship on the Gills' behalf. The court ordered the appointment of a

physician, visitor attorney and Gills as temporary co-guardians and co-

conservators. Letters of Guardianship and Conservatorship wcre obtained on April

12,2010, The temporary conservatorship/guardianship would expire. October 12,

2019.

        c.   Over the next six months, the Gills attempted to contact Webber

numerouS timéS b'Y phOne callk text messages and ernails. Webber did not reSpond

to any conntunications during that,tirne.

        d.   On Septernber 12,2019, Webber filed a motion to extend the

tetriPorary guardianshiP, which the Court granted on SePteinber 24,2019,and

scheduled a hearing for Novernber 7, 2019, Webber failed to notifi Gills ofthe

hearing.

             The Gills were forced to hire and pay a new attorney, Andrew

Billstein CBillsteinu)to complete the guardianship/conservatorship matter.

Billstein's firm charged the Gills $500 plus costs.

        f.   On October 25,2019,Billstein attempted to cOntapt Webber and

requested that she sign and return an attached notice, ofsubstitution of counsel. He

indicated tiine Was ofthe essence. Webber failed to tithely respond and Billstein

                                        -5-
    Was forced to seek.substitution without twr coopergto,co4s4li

          g,      Billstein SucceSsfully completed the gnardianship and COnSerVatorShip

    matter after the December 5,2019 hearing, when Gills were appbinted full co-

    guardians and co-conservator,

          h.      On April 5,2019, Webber ciallected a $2,500 rdtainer fiom the Gills

    but         to 0041Plete the wOrk fOr*hith thoy hite4 hei to, do   .fvqr $fitgoib
    suggested the refund the unearned portion athe retainer arid after the Gills

,   requested a refund of at least $2,000, Webber failed at. the time to refUnd any

    portion of the retainer despite knowing the Gills-were due'at least a partial refimd.

    Aftei the filing ofthe Complaintin thiS matter, Webber retuined the full retainer of

    $2,500 to the GillS.

          i.      Webber asserts her health issues affected fle. ability to complete the

    legal seMbes for which she Was hired and to respond to GillS' and Billstein's

    attempts to contact her, causing celay.

          .1.     A r Gills paid het a $2,500 retainer in April 2019      ebber did not.

    deposit any ofthe funds into her IOLTA trust account.

          6.      Webber-tendered her admissions in exchange fcr the following

    discipline; to Which the ODC concurred:

          a.      An indefinite suspension for a minimum ofseven (7) months;

          b.      Pi    to reinstatement, she must comply with the following conditions:

                  r.     Undergb a`mental health evaluation by a licensed clinical
             psychiatrist or psychologist at her own expense and submit the

             evaluation report to the ODC;

                    Provide releaSes to allow the ODC and her mental health care

             providers to discuss the reports and ilndings and her continued

             treatment progress; and,

      iii.   Comply-with Rules 30 and 32, MRLDE.

      c.     upaii rehistatenient, she musi comply with the folloWifig'cotiditiOn fot
a petted ofthree(3) yearS: '

             i.     Comply with all recommended treatment plan(s) of her mental

             health,care prOVidefs and aantinue-treatMent for

             -pursuant to the recommended treatment plan(s)

             ii.    Contintie tò ConSult With the          ASSistartái Program.

             (LAP)Coordinator and :file With the QDC. his or btor Written

             recommendationsfor the means by*ph Web* pan best address

             the en-lot:long'and Mental health iSsueishehad been faeingifi order tO

             allqw ho to effectively and ethically return to thp:matOe oflaw;

             iii.   Continue to meet with Mr. Larson,.his succeSsior or delegate

             monthly by phone or in person andior attend a LAP meeting held in

             the nearest city to her weekly or as often as the meetings take place;

             iv.    Participate in the ODC Mentorship Prograrn and complete the

             SUPerViSed task Checklist;
                                                 8

                                                                        'D(1.101(R)5T I einli

  powloin iaqqam 'op           palp4 sBm atls momm ,toj popubs pSai bioldwoo              tulgej

   pile silo by puv souni by wag obj. ontuoseatua                 2upoolloo             •17

                        odliiiq         opra pappap, Jaqqam tal.11ribul ipy 131 puodsal

   11110j. 4ei      spuipfbi0„iy,TAk.0:itopinanuO6 '410.06$bb.i‘612.tillt1 Ág.          £

         .actm          bltia-pplp.M# boubS120                  yipyi dog OuTel'b.1           Ro4,4,

        aoj sautpf ayjo uoplubsagiba             Ino krTup    amiT-ej s_rpociam        "7:

                                                                                      ubbti.OAtti

    $1.110.0040 $11,14 .144040404ipripboogr                   Ottopoipspt1[-IIV

                                                               :suo!šujouoo

 bip00t.b.1-060.4110.TOD.              on.bcp 1.061 lb.s-$104,pb*tupt        00(Tri 0§#14

                                 Min ff0 SKOISOIDNI03

                                           41!AA uOpotiuob tit b
                                                               - opowct uo uoissiurtutO

 otip             45.1ttjgalbSliti    -bbajo by Kg pa.T,Inpul,s12-03Jo luatuicua       -p

            -QuIldiosT aoyarg u! mri§b.1 Him pue 4bp.lo4.1noo v_ Jo uppIoi4

0311111st166: ifIkvabylbjo                    Lioftim aoj clonpuop Ituo!ssajoad

        Jo pip-u pumu*               pur smxj:paapoj pue bpis       Xaqo       *In

                                        puu !to:It-vox:Ltd     6121.11.iblipu pur

riatubutretti:asub 61 ontrelb:i šb,inpbbojd brOnbapg `uppyr 'pl.pp.uctrk§'

        Lio.cfn    `0a0         pLT snp!Aoid ono tiwati          `.-toluaw

IBA6Adu uoupto,:ploinpit             jo oopouad ojos ay.     ag-aua 16N         *A
      4:.    By hot failure to tioely return theiame5' original doctimeMs2.and

refund the unearned fees Webber violated Rule 1:16(d) MRPC

      I      By- failit*to praVide a Written fee agreement,or other *dal*
memorializing the-tee arrangement,including the scope pfrepresentation and basis

Or rate ofthe fee, Wthber violated Rule 1.5(b),

      6.     Once she became aware her health issues impaired her ability to

represent,the James and the Gills diligently and to reasonably communicate with

theM, Webber was obligated to withdraW front representingthem. Her inability and

failure to, do so violated Rule 1.16(a) MRPC.

      7.     Webber's failure to deposit the James' and the Gillsp retainers into her

IOLTA trust account and maintain thein in the account until earned violatecl Rules

1.15 and 1..1, MRPC.

      8.     Webber's failure-to act v,iith reasonable diligence or make -reasonable

efforts to expedite the Gills' petition for guardianship/cOnservatorship consistent

with their interest Violated Rule 1.3 and 3.2 MRPC.

      9.     Webber's'failure to keeP het clients reasdnably infolined or to

respond to their inquiries about the status ofthe matter violated Rule lA MRPC.

      10.    Webber's failure to return property belOnging to the       (a retainer

refund of-the unearned fees) after her representation was terminated violated Rule

1.16(d), MRPC.



                                        - 9-
                   RECOMMENDATION FOR DISCIPLINE

      The conditions on which Webber tendered her admission are, in view ofthe

facts, those which the Commission likely would have recoinmended had the matter

proceeded to a full contested hearing. Webber is-tobe commended for recognizing

the-Severity of her failures and,the need to address them OprdpfiatélY. The

dominiSsiOn believes the dond4iOns ofthe tender win allPw her to do that and,

hopefully;at some time successfully resuine the praCtice oflaw as a credittO

heiSelf, het clients and the PrOfeSSion.

      Accordingly, the Commission recommends that-the,tendered admission be

accepted and _Webber's discipline be consistent with the conditions outlined in her

Conditional AdmiSSi017.

      Respectfully submitted this 9th day ofNovembe 2020.

                        COMMISSION ON PRACTICE OF THE
                    SUPREME COURT OF THESTATE OF MONTANA




                                           - 10 -
                           CERTIFICATE OF SERVICE

      I pertifY 0141 0111010.4,4119 copy ptthp. toregpiAg Fjn4ijw pf
(polo§ipns,ofIi4W,and 13ecornmendation for 11)isciAne =this 10t6 day of
November,2020; as

Jentiilef Webker
1241\fOrth nth St.& Apt,404
0.0141g,     590.1
jenniferewebberpllc,com

P4meld B4cy
(hiOfbisCiplinaty
"13,Q. Op?c..1'999
ITTP.*,          1 624-1.999
pbtiOgiiibntataiddO,Org


                                           Shelly Si 1.   Office dministrator